DETAILED ACTION
Allowable Subject Matter
Claims 1–3 and 7–10 are allowed. Claims 14, 17, and 19 have been amended and the remaining claims are original in the amendment filed by Applicant on December 16th, 2020. Claims 1–3 and 7–10 are rejoined and claims 4–6 and 11–20 are cancelled by Examiner amendment below.
In the interest of compact prosecution, an interview was conducted with Applicant to distinguish over the prior art of record. Please refer to the Interview Summary of May 23rd, 2022 for further details.
Election/Restrictions
Claim 1 is now allowable by Examiner’s amendment below. The restriction requirements between groups I and II, as set forth in the Office action mailed on March 19th, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 1–3 and 7–10 is withdrawn because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Terminal Disclaimer
The terminal disclaimer filed on May 24th, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 15/721930 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	
Response to Amendment
Applicant's amendments to claims 14, 17, and 19 filed on December 16th, 2020 are accepted because no new matter has been entered.
The claim 15 objection is withdrawn in view of the amendments.
The former rejections of claims 14–20 under 35 U.S.C. §101, 112(a), and 112(b) are withdrawn in view of the Examiner amendments and in consideration of the following: 
Applicant has presented multiple evidence of fusion taking place. See copending case  15/721933 (Remarks 11-12 filed April 26th, 2022) and copending case 15/721930 (Remarks filed April 14th, 2022). These applications had the same issues with respect to 35 U.S.C. §101 and 112(a), because they pertained to similar inventions. Applicant has cited recent peer reviewed articles pertaining to the invention and cited the manuscripts “Electron Catalyzed Fusion”, “CR-39 report”, “Enhancement of Nuclear Fusion in Plasma Oscillation Systems”, and “Observation of Proton-Boron Fusion Products from Rotating Plasma Device” in these copending cases. Therefore Applicant’s arguments are found persuasive and the 35 U.S.C. §101 and 112(a) rejections are withdrawn. In addition, the associated 112(b) rejections are withdrawn in view of the Examiner amendments. 
Furthermore, Applicant states in the Specification at [0120] that although various theories for fusion are postulated within the Specification, there was no requirement to provide or address the theory and therefore the claimed invention is not limited by the possible theory supporting the results. The Office interprets this statement to mean that the theories presented may not necessarily be valid or may change.
In allowing the claimed invention, the Office makes no assertions as to the merits of the theories presented in this application. Furthermore, the Office makes no assertions as to whether these assemblies will work to create fusion conditions as intended.
The Obviousness-type double patenting rejections over 16/682875, 16/379005, 15/974592 15/006669, are withdrawn in view of the amendments. In addition, the Examiner amendments have introduced a new obviousness-type double patenting rejection over 15/721930. Please refer to the Interview Agenda faxed May 23rd, 2022. Applicant has filed an eTerminal Disclaimer with respect to 15/721930, therefore this possible double patenting rejection is no longer being made. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Authorization for this examiner’s amendment was given in a telephone interview with Victor M. Deluca on May 9th, 2022 with confirmation on May 18th, 2022. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 




CURRENT LISTING OF CLAIMS:
1.	(Currently amended- Rejoined) A system for the controlled fusion reaction of materials comprising:
	a.	a concentric superconducting magnet 
	b.	[[an]] a concentric inner housing located within the cavity, the inner housing comprising an inner surface, the inner surface defining a controlled pressure chamber;
	c.	wherein the chamber is configured to be cylindrical and oriented such that an axis of symmetry of the chamber is parallel to the magnetic field of the superconducting magnet;
	d.	a concentric outer electrode located within the inner housing;
	e.	a concentric inner electrode located at the radial center of the chamber, at least partially covered with insulation;
	f [[c]].	a working gas inlet line located within the inner electrode that introduces a first material for forming a weakly ionized plasma located within the chamber;
	g [[d]].	a second material mounted on an inner surface of the outer electrode facing an exposed portion of the inner electrode 
	h. [[e.]]	a laser connected to an optical fiber that is terminated at a point near a plate having a photoemissive compound configured such that light emitted from the optical fiber incident on the plate causes the photoemissive compound to emit electrons;
	
	
	i.	a continuous wave discharge circuit that delivers a voltage between the inner electrode and the outer electrode and pre-ionizes said plasma;
	j.	a pulse discharge circuit that delivers a current pulse through the plasma between the inner and outer electrodes of approximately 10 to 15 millisecond duration and induces rotation of the plasma and surrounding neutral gas in conjunction with the Lorentz force caused by the superconducting magnet;
	k. [[h.]]	wherein the rotation of the plasma and neutral gas within the chamber may reach up to about 100,000 RPS, which compresses the plasma against the second material mounted on the inner surface of the outer electrode by the centrifugal effect and is thereby configured to provide conditions for a [[the]] fusion reaction of the first material and the second material during the 

2.	(Original- Rejoined) The system of claim 1, wherein the optical fiber extends through insulation into the chamber to the point near the plate containing the photoemissive compound.

3. 	(Original- Rejoined) The system of claim 1, wherein the emitted electrons from the photoemissive compound increase the density of an electron cloud in the chamber 

4.	(Cancelled) 

5.	(Cancelled) 

6.	(Cancelled) 

7.	(Currently amended- Rejoined) The system of claim 1 [[6]] further comprising a second laser connected to a second optical fiber that is terminated at a point near a [[the]] second plate having a third material from the third compound into the chamber.

8.	(Original- Rejoined) The system of claim 1, wherein the fusion reaction is aneutronic.

9.	(Original- Rejoined) The system of claim 1, wherein the fusion reaction is neutronic.

10.	(Original- Rejoined) The system of claim 1, wherein the first and the second materials comprise materials selected from the group consisting of boron nitride lanthanum hexaboride, hydrogen, deuterium, tritium, helium, argon, neon, xenon, nitrogen, oxygen, vaporized solids, hydrogen-1, boron-11, lithium-6, lithium-7, helium-3, lithium-6, and nitrogen-15.

11 - 20. (Cancelled)

Please refer to the explanations provided in the attached interview agenda of  May 23rd, 2022. No prior art, either alone or in combination teaches or suggests the stated rotation speeds used for a centrifugal effect to cause impact of neutral and charged particles, carried by a drag-type effect of the charged particles moving under a Lorentz force, against a fixed target in a specific location facing an exposed portion of an inner electrode in a cylindrical chamber, using the claimed continuous wave and pulse discharge techniques, along with the claimed type of direct energy conversion assembly, in combination with all other limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nitin K. Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 2628